Citation Nr: 1733701	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-38 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a lumbar spine disability.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to December 1991.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a 10 percent rating assigned for the Veteran's service-connected lumbar spine disability.  

In May 2011, the Veteran testified before a Veterans Law Judge at a video-conference Board hearing.  A transcript of the hearing is associated with the Veteran's VBMS file.  In May 2017, the Board sent the Veteran a letter informing him that the Veterans Law Judge who conducted the May 2011 hearing was no longer employed by the Board, providing the Veteran with 30 days from the date of the letter to request a new hearing before the Board.  The same month, the Veteran returned the letter, indicating that he did not wish to appear at another Board hearing.  Accordingly, the Board will proceed with the adjudication of the issues on appeal.

The Board remanded the case for further development in December 2012.  That development has been completed and the case has since been returned to the Board for appellate review.  

In a May 2014 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective March 31, 2009.  However, because the Veteran is presumed to seek the maximum available benefits, this issue remains on appeal, as reflected on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's December 2012 remand, the Veteran was scheduled for a VA examination to access the severity of his service-connected lumbar spine disability in February 2016 .  However, since the February 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examination is adequate. 

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the increased evaluation claims remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on that issue should be deferred pending final disposition of the claim for an increased evaluation for the Veteran's service-connected lumbar spine disability.  

Although the Board sincerely regrets the delay, it is necessary to ensure that the Veteran's VA examination complies with the requirements of the holding in Correia.  Therefore, on remand, the Veteran should be afforded another VA examination to ascertain the severity and manifestations of his service-connected lumbar spine disability.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the severity of his service-connected lumbar spine disability.  The examiner should review the record prior to the examination.  

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitations during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's lumbar spine disability on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his lumbar spine disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

2. In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





